Exhibit 10.4

PREMIERE GLOBAL SERVICES, INC.
SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Second Amendment to the Amended and Restated Employment Agreement (the
“Second Amendment”) is made and entered into by and between PREMIERE GLOBAL
SERVICES, INC., a Georgia corporation (the “Company”), and DAVID M. GUTHRIE (the
“Employee”), dated as of January 13, 2010.

BACKGROUND STATEMENT

     WHEREAS, the Company and the Employee entered into that certain Amended and
Restated Employment Agreement on May 19, 2008, as amended and signed by Employee
on December 23, 2008 (as amended, the “Original Agreement”); and

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company and the Employee have determined that it is in their best interests to
amend the Original Agreement as set forth herein.

     NOW, THEREFORE, in consideration of and reliance upon the foregoing and
other good and valuable consideration, the adequacy and sufficiency of which are
hereby acknowledged, the Company and the Employee hereby amend the Original
Agreement as follows:

     1. The penultimate sentence of Section 2.2 of the Original Agreement is
hereby deleted in its entirety and replaced with the following:

>      “First, second and third quarter cash bonus, if any, will be paid during
> the quarter following the end of the relevant quarter.”

     2. Section 4.2(e)(iii) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

>      “(iii) Consummation of:”

     and subsections (A), (B) and (C) of this Section 4.2(e)(iii) shall remain
in full force and effect.

     3. Section 5.2(b) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

>      (b) Non-solicitation. Solicit for the purpose of engaging in the Business
> or competing with the Company any (i) customers of the Company who were
> customers of the Company during the one (1) year period preceding Employee’s
> termination and with whom the Employee

--------------------------------------------------------------------------------




> had material contact, or (ii) prospective customers of the Company who, within
> two (2) years prior to Employee’s termination, had been the subject of
> individually targeted solicitation by Company representatives to become a
> customer of the Company and where the Employee supervised and/or participated
> in such solicitation activities. For purposes of this Agreement, the Employee
> shall be deemed to have had “material contact” with a customer if (a) he had
> business dealings with the customer on the Company’s behalf or (b) he was
> responsible for supervising or coordinating the dealings between the Company
> and the customer.

     4. The following section (e) shall be added to the end of Section 8 of the
Original Agreement:

>      “(e) Any right to a series of installment payments under this Agreement
> shall, for purposes of Section 409A of the Code, be treated as a right to a
> series of separate payments.”

     5. Except as otherwise provided herein, the terms and conditions of the
Original Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Second Amendment on the
date hereof.

PREMIERE GLOBAL SERVICES, INC.   EMPLOYEE       By: /s/ Boland T. Jones   /s/
David M. Guthrie Boland T. Jones   David M. Guthrie Chief Executive Officer    


- 2 -

--------------------------------------------------------------------------------